— In a matrimonial action in which the parties were divorced by a judgment entered January 3, 1986, the plaintiff appeals from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Abrams, J.), dated February 26, 1986, as upon the motion by the defendant husband and cross motion by the plaintiff wife, inter alia, for sole custody of the parties’ infant children, maintained the joint custody relationship and changed the primary residence -of the parties’ infant children to the defendant father’s home.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
Upon this record, we find that the trial court carefully considered the totality of the circumstances involved in determining the best interest of the children (see, Eschbach v Eschbach, 56 NY2d 167, 171) and properly maintained the joint custody arrangement agreed to by the parties, while determining that physical residence of the children should be with their father (see, Matter of Martin v Martin, 113 AD2d 943). Eiber, J. P., Kooper and Spatt, JJ., concur.